Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is being considered by the examiner.
Drawings
The drawing submitted on 03/23/2018 is being considered by the examiner.
Response to Amendment
Claims 1-21 are currently pending in the application and no amendment is made to any one of the pending claims except minor correction of word “device” to “devices” is made to claims 1 and 11.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive as reasoning below:
Applicant Argument 1: The Office Action suggests that Jogovanovic discloses the recited "gateway" and cites the access point (AP) 102 of Jogovanovic in support. Office Action, pp. 2-3. Applicants respectfully submit that Jogovanovic does not disclose the recited gateway, and related features. For example, Jogovanovic does not disclose that the AP 102 can "receive audio data detected by a gateway." Instead, the user devices 104-110 are voice-controlled devices, not the AP 102. Jogovanovic, para [0019]. The user devices 104-110 also cannot be interpreted to be a gateway, as none of the user devices 104-110 "provide a connection between the Internet and a set of local devices, the plurality of devices comprises the set of local devices," as recited in claim 1. 


Examiner Response 1: Examiner respectfully disagree with the applicant simplest analysis of the prior art teaching with a narrower interpretation to a broader limitation of claims 1 and 11. Claimed gateway in Claims 1 and 11, is interpreted by examiner with respect to the prior art teaching of Jogovanovic to perform the same functionality as recited in the claims, “the gateway to provide a connection between the Internet and a set of local devices” and further to “store the audio data in memory located in the gateway”. That is the only function of the gateway as claimed in the claims 1 and 11, and no other limitation as recited, claimed to be functioned by the gateway. 
 Applicant another argument that Jogovanovic does not disclose, AP102 or its equivalent devices 104-110 or 602-610 can receive the audio data detected by gateway. Examiner again respectfully disagree and would like to point out that argument is not relevant.
The claim is nowhere claiming or reciting that the gateway (AP102 or 602 or its equivalent devices among devices 104-110 or 604-610)  to receive its own detected data, since the AP device (AP102 or 602 or its equivalent any one device among devices 104-110 or 604-610) examiner mapped as the gateway.  Eventhough Jogovanovic teaching [0047], is teaching exactly what applicant is arguing Jogovanovic is not disclosing, however the argument is not relevant since the claim does not recites for the gateway to receive its own audio data i.e. detected by the gateway.  Therefore the limitation is broad and does not specify any specific component or device to receive the audio data. Therefore the limitation is interpreted by the examiner as the processor of the gateway or any other components or devices, receiving the audio data that is detected by the gateway device will satisfy the teaching of the limitation.  

Examiner mapped gateway device of Jogovanovic teaching, performs the similar function of the claimed gateway as recited in the claims 1 and 11 and therefore teach the claimed “gateway”. Further in Jogovanovic teaching processor of the mapped gateway device received a wakeword input detected by the mapped gateway device for determining the response priority based on a quality analysis of the wakeword input and further mapped gateway device transmit its quality data of wakeword input to other connected devices. Since the processor of the prior art gateway and the other prior art gateway connected devices, all receives the wakeword input data from the prior art gateway as detected, therefore both teaching and interpretation meet the limitation as claimed.

Jogovanovic teaches,  anyone of the voice control devices of 104-110 or to 604-6010, can function as like AP device 102 or AP device 602 or group manager device, and the AP or the group manager device “provides a connection between internet and the other set of devices among 104-110 or 604-610 or to those do not have capability to multicast to all or to a subset of devices on the network” as like group manager or AP device does ([0018] The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. The AP device 102 may further provide access for LAN-connected devices to a wide-area network such as the Internet. [0044] The configurations of the AP device 602 and user devices 604-610 are described above with respect to FIG. 1A. [0048] For example, the Wi-Fi Direct network may be configured so that one of the user devices 604-610 is configured as the "Group Owner," which is the only device capable of multicasting data packets. This device may function as the AP device 602 of FIG. 5, as described above.).
Therefore from the above teaching it is explicit that anyone of the AP device capability device among devices 104-110 or 604-610 in the Jogovanovic teaching can be considered as claimed gateway device.

Since Jogovanovic teaching of the gateway device (anyone of the devices 104-110 or 604-610) also a voice controlled computing device and record the wakeword input in the memory and  further process wakeword input to determine  wakeword quality value in order to determine response priority, therefore meets the limitation of “store the audio data in memory located in the gateway” ([0019] The user devices 104-110 are voice-controlled devices that respond to the same wakeword and are configured to determine response priority using quality values of their recorded signals. [0020] The user devices 104-110 are configured to wait in the passive listening state, receive an acoustic signal, convert the acoustic signal to an audio input readable by the user device 104-110, and detect a wakeword 52 in the audio input; these initial processes and the hardware and software modules that perform them are described below. [0027] The memory 210 may additionally store a signal processing module 214 that provides computer program instructions for use by the central processor 202 in analyzing a recorded and/or converted audio input.). 

Jogovanovic teaching also meet the limitation “receive audio data detected by a gateway, wherein the gateway is connected to a plurality of devices”. Since the examiner mapped gateway is also a voice control device and processor of the voice control device determine response priority by evaluating the quality of the wakeword input, detected by it, therefore, it further can be interpreted as the processor of the examiner mapped gateway device receiving the wakeword as detected by the mapped gateway device (see [0020] & [0027]). 
Therefore Jogovanovic teaching also meet the limitation as the applicant arguing “receive audio data detected by a gateway, wherein the gateway is connected to a plurality of devices”. 
Another way Jogovanovic teaching also can be mapped for the limitation of “receive audio data detected by a gateway, wherein the gateway is connected to a plurality of devices, since” when the other mapped gateway connected device receives the wakeword input quality data from the mapped gateway device ([0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0046] The user devices 604-608 participating in the mediation each produce a respective data packet 614, 616, 618 upon detecting the wakeword 62.[0047]  In this embodiment, the first data packet multicast by the AP device 602 will be the first data packet received by all participating user devices; this determines the user device with response priority. As exemplified in FIG. 5A, the user devices 606, 608 receive the data packet 614 from the first user device 604, and the first user device 604 will receive back its own data packet 614. The first user device 604 proceeds to process the input command 64, and the other user devices 606, 608 stop processing the audio signal. [0048] In some embodiments, the mediation then proceeds as described above. For example, the Wi-Fi Direct network may be configured so that one of the user devices 604-610 is configured as the "Group Owner," which is the only device capable of multicasting data packets. This device may function as the AP device 602 of FIG. 5, as described above.).

Applicant Argument 2:  Claim 11 recites similar features as claim 1 and is patentable over Jogovanovic for reasons similar to those described above with respect to claim 1.
Examiner Response 2: (See the Examiner Response 1).
Therefore applicant’s argument with respect to the above limitation of claims 1 and 11 are not persuasive and the rejection of the pending claims remain same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-12, and 15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jogovanovic (US 2017/0090864 A1).
Regarding Claims 1 and 11, Jo, teach: Voice activation circuitry, configured to: receive audio data detected by a gateway (Fig.1, anyone of the devices 104-108 as AP device or group owner), wherein the gateway is connected to a plurality of devices (devices 104-110) the gateway to provide a connection between the Internet  (internet) and a set of local devices (devices 104-108), the plurality of devices(devices 104-110)  comprises the set of local devices(devices 104-108) ([0018] In some embodiments, the LAN may be a Wi-Fi network. The AP device 102 may further provide access for LAN-connected devices to a wide-area network such as the Internet. The AP device 102 may be a router, modem, Ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. [0021] As shown by example in FIG. 1A, three user devices 104, 106, 108 are within an audible range 56 of the acoustic signal that is a user 50 speaking the wakeword 52 and inquiry 54; these three user devices 104-108 detect the wakeword 52 and must mediate their response. [0022] Each user device 104-108 then sends its respective quality value 114-118 to the AP device 102 to be delivered to the other user devices 104-108, as indicated by the arrows between the AP device 102 and the user devices 104-108. [0048] For example, the Wi-Fi Direct network may be configured so that one of the user devices 604-610 is configured as the "Group Owner," which is the only device capable of multicasting data packets. This device may function as the AP device 602 of FIG. 5, as described above.); recognize a key phrase based on the audio data; and in response to recognizing the key phrase, store the audio data in memory located in the gateway ([0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0027] The memory 210 may additionally store a signal processing module 214 that provides computer program instructions for use by the central processor 202 in analyzing a recorded and/or converted audio input. The memory 210 may additionally store a speech recognition module 216 that provides computer program instructions for use by the central processor 202 in identifying that an audio input contains speech, and/or contains particular words or phrases, such as the wakeword.); and provide the stored audio data to a selected device in the plurality of devices for speech processing ([0018] The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. [0019] The user devices 104-110 are configured to connect to the LAN provided by the AP device 102, and may communicate with each other by sending data to the AP device 102 over the LAN for delivery to a particular device or set of devices. [0022] Each user device 104-108 then sends its respective quality value 114-118 to the AP device 102 to be delivered to the other user devices 104-108, as indicated by the arrows between the AP device 102 and the user devices 104-108. In one example, each user device 104-108 may additionally transmit an instruction to the AP device 102 that the transmitted data should be multicasted to all or a subset of the devices on the network.)

Regarding Claims 2 and 12, Jo teaches: The voice activation circuitry of claim 1, wherein the voice activation circuitry comprises distribution circuitry (network interface module 206) configured to: select the device to which to transmit the audio data based on a media offload management policy (response priority using quality values); package the audio data based on the selected device; and transmit the packaged audio data to the selected device by way of a network connection (See rejection of claim 1 and [0016] In another implementation, response priority is determined according to the fastest acknowledgment of the wakeword from among the detecting devices. Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0018] FIGS. 1A and 1B illustrate systems 100, 150 that implement the "quality" mediation technique. Referring to FIG. 1A, the system 100 includes an access point (AP) device 102 that facilitates access by a plurality of user devices 104, 106, 108, 110 to a communication network. The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. [0019] The user devices 104-110 are voice-controlled devices that respond to the same wakeword and are configured to determine response priority using quality values of their recorded signals. The user devices 104-110 are configured to connect to the LAN provided by the AP device 102, and may communicate with each other by sending data to the AP device 102 over the LAN for delivery to a particular device or set of devices. The transmitted data may be raw data or formatted data, and may be transmitted via bit streaming, packet-switching, or another suitable technique that is supported by the LAN protocol(s). [0029] The network interface module 206 may provide the computing device 200 with connectivity to one or more networks 250, such as a LAN or a wide-area network. The network interface module 206 may additionally or alternatively enable peer-to-peer connectivity directly to other devices, such as via Bluetooth or Wi-Fi Direct. The central processor 202 may send instructions and information to, and receive instructions and information from, remote computing devices that also communicate via the network 250.).

Regarding Claims 9 and 15, Jo teaches: The voice activation circuitry of claim 1, wherein: the gateway includes a speech service client (anyone of the devices 104-108); and the voice activation circuitry is configured to store the audio data in a buffer (memory) that is read by the speech service client to construct a speech query (inquiry following the wakeword) for a cloud  based speech service(See rejection of claim 1 and [0014] In one implementation, a device's response priority is a binary determination--either the device has priority (or "right-of-way") to respond to the wakeword, and transitions to the responsive state in which the device further processes a command or inquiry following the wakeword in the acoustic signal; For example, the devices may recognize a command to play music on two or more of the devices. [0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0020] The user devices 104-110 are configured to wait in the passive listening state, receive an acoustic signal, convert the acoustic signal to an audio input readable by the user device 104-110, and detect a wakeword 52 in the audio input; The mediation process begins at this point, where current voice-controlled devices would transition from the passive listening state to the responsive state and begin processing the command or inquiry 54 that follows the wakeword 52. The user devices 104-110 are configured to analyze the signal embodied in the audio input to determine its quality and produce a quality value that generally quantifies the clarity and/or amplitude of the recorded acoustic signal. [0027] The memory 210 may additionally store a speech recognition module 216 that provides computer program instructions for use by the central processor 202 in identifying that an audio input contains speech, and/or contains particular words or phrases, such as the wakeword. The memory 210 may store one or more language models for the wakeword, and the speech recognition module 216 may configure the central processor 202 to compare the audio input to the stored language model to identify the wakeword in the audio input. [0040] In other embodiments, once the computing device 200 assumes response priority, it may then continue capturing and converting the acoustic signal. The computing device 200 may facilitate this by providing an audio or visual indicator to the user, signifying the computing device 200 is ready to receive the inquiry 54. Once the audio input containing the inquiry 54 is obtained, the computing device 200 may send the audio input to a speech recognition server 500 in communication with the computing device 200 over the network 250.); and notify (transmit) the speech service client when audio data is stored in the buffer ([0016] Each device in the audible range of the acoustic signal may record an audio input of the acoustic signal and determine that the audio input includes the wakeword. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0019] The user devices 104-110 are configured to connect to the LAN provided by the AP device 102, and may communicate with each other by sending data to the AP device 102 over the LAN for delivery to a particular device or set of devices.).

Regarding Claim 10, Jo teaches: The voice activation circuitry of claim 1, the plurality of devices including at least one remote device (See rejection of claim 14, Fig.1A and [0029] The central processor 202 may send instructions and information to, and receive instructions and information from, remote computing devices that also communicate via the network 250.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8, 13-14, and 16-21,  are rejected under 35 U.S.C. 103 as being unpatentable over Jogovanovic (US 2017/0090864 A1), herein referred as “Jo” in view of  Peitzer et al.(US 2015/0230195 A1).

Regarding Claims 3, 13, and 16, Jo, teaches: The voice activation circuitry of claim 2, further comprising classification circuitry configured to: determine one or more types of speech processing capabilities (quality values) for the plurality of devices in a network that includes a gateway (See rejection of claim 1). 
Jo does not teach: assign, for each type of speech processing, a prioritized sequence of devices having capability for the type of speech processing; and store the prioritized sequences of devices for each type of speech processing as the media offload management policy.
Peitzer et al. teach: assign, for each type of speech processing, a prioritized sequence of devices having capability for the type of speech processing; and store the prioritized sequences of devices for each type of speech processing as the media offload management policy ([0011] The method also can include generating, by the processor, a voice and data priority indicator that indicates the class of device, the first capability indicator, the second capability indicator, and the priority indicator. The voice and data priority indicator can be saved at a memory associated with the communication device. The communication device can generate a registration message that can include the voice and data indicator when registering with a communications network.  [0013] In some embodiments, the class of device can include an indicator that indicates that the communication device is a mobile device or a stationary device. [0032] The voice and data priority indicator can be received by a network or network device and used to configure the network or network device for communications in accordance with the voice and data priority indicator. [0046] The voice and data priority indicator 110 can indicate, for a particular device or devices, a priority to be assigned to data communications, voice communications, other communications, combinations thereof, or the like. [0074] In some embodiments, the communication manager 120 can be configured to maintain a table, database, or other data structure that can define a network tuning profile. [0076] As shown in FIG. 4, a row 402 of the table 400 can correspond to one iteration of the voice and data priority indicator 110. In the row 402, the voice and data priority indicator 110 can be 1,1,1,1, which can indicate that the device that transmitted the voice and data priority indicator 110 is voice capable, data capable, stationary, and that data is to be prioritized. [0078] Similarly, a row 404 of the table 400 can correspond to a second iteration of the voice and data priority indicator 110. In the row 404, the voice and data priority indicator 110 can be 1,1,1,0, which can indicate that the device that transmitted the voice and data priority indicator 110 is voice capable, data capable, stationary, and that voice is to be prioritized.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jo to include the teaching of Peitzer et al. above in order to indicate, for a particular device or devices, a priority to be assigned to data communications, voice communications, other communications, combinations thereof, or the like.

Regarding Claims 4, 14, and 17, Jo teaches: The voice activation circuitry of claim 3, wherein the classification circuitry configured to: receive communications from the plurality of devices that include speech capabilities for corresponding devices; and assign the prioritized sequence of devices based on the communications (see rejection of claim 3).

Regarding Claims 5 and 18: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises a processor class for the device (See Peitzer et al. [0013] In some embodiments, the class of device can include an indicator that indicates that the communication device is a mobile device or a stationary device. Note: it is inherent for processor to be classed according to device type, i.e. for mobile device processor and stationary device processor. [0096] The memory 704 communicates with the processing unit 702 via the system bus 712. In some embodiments, the memory 704 is operatively connected to a memory controller (not shown) that enables communication with the processing unit 702 via the system bus 712. The memory 704 includes an operating system 714 and one or more program modules 716. The operating system 714 can include, but is not limited to, members of the WINDOWS, WINDOWS CE, and/or WINDOWS MOBILE families of operating systems from MICROSOFT CORPORATION, the LINUX family of operating systems, the SYMBIAN family of operating systems from SYMBIAN LIMITED, the BREW family of operating systems from QUALCOMM CORPORATION, the MAC OS, iOS, and/or LEOPARD families of operating systems from APPLE CORPORATION, the FREEBSD family of operating systems, the SOLARIS family of operating systems from ORACLE CORPORATION, other operating systems, and the like.).

Regarding Claims 6 and 19, Jo teaches: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises a hardware accelerator (LAN provided by the AP device 602) present in the device ([0044] FIGS. 5 and 6 illustrate systems 600, 650 that implement the "speed" mediation technique. Referring to FIG. 5, the system 600 includes an access point (AP) device 602 that facilitates access by a plurality of user devices 604, 606, 608, 610 to a communication network. The configurations of the AP device 602 and user devices 604-610 are described above with respect to FIG. 1A. In particular with respect to the mediation technique of the system 600, the LAN provided by the AP device 602 may be a Wi-Fi network or another type of network that provides a communication channel that applies a collision avoidance protocol to traffic on the channel. A Wi-Fi network is used in the description below. Wi-Fi networks manage traffic using the carrier sense multiple access with collision avoidance (CSMA/CA) protocol. CSMA/CA protocol requires all devices on the network to transmit data packets over the channel only when the channel is idle.).

Regarding Claims 7 and 20, Jo teaches: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises a link speed between the gateway and the device ([0016] In another implementation, response priority is determined according to the fastest acknowledgment of the wakeword from among the detecting devices. The device then prepares and attempts to transmit a data packet acknowledging the wakeword to the other devices across a communication network. [0017] In other implementations the "quality" and "speed" mediation techniques may be combined to improve accuracy or speed of the mediation. [0018] FIGS. 1A and 1B illustrate systems 100, 150 that implement the "quality" mediation technique. Referring to FIG. 1A, the system 100 includes an access point (AP) device 102 that facilitates access by a plurality of user devices 104, 106, 108, 110 to a communication network. The AP device 102 may be a router, modem, ethernet hub or switch, hotspot dongle, server, or any other suitable device that allows network-enabled devices to connect to a communication network. The AP device 102 facilitates a wired or wireless local area network (LAN) that uses any suitable communication protocol or suite of protocols. In some embodiments, the LAN may be a Wi-Fi network. The AP device 102 may further provide access for LAN-connected devices to a wide-area network such as the Internet. [0037] The wait time and/or the incremental amount to increase the wait time for each device may be based on an expected packet transmission time, which may be a known number based on the type and/or bandwidth of the communication network, how many devices are using the communication network, distance of the transmitting and receiving devices from the AP device or from each other, interference and other noise on the transmission frequency, packet size, and other factors. For example, the incremental amount may be equal to a maximum packet transmission time, which on a 100 Mbps LAN is about 120 microseconds for a 1.5 kilobyte packet. Alternatively, the expected packet transmission time may be determined by measuring the transmission speed of the system, e.g., by transmitting echo request packets at intervals.).

Regarding Claims 8 and 21, Jo teaches: The voice activation circuitry of claim 3, wherein one type of speech processing capability comprises available compute resources of the device ([0022] Additionally or alternatively, the transmitted data may include an indicator that the data belongs to a certain class of data, such as "response mediation," which may instruct the AP device 102 to only send the data to certain other devices on the network, such as only voice-controlled devices or only devices that also send "response mediation" data to the AP device 102. The AP device 102 sends each quality value (e.g., the first quality value 114) at least to the user devices that are participating in the mediation and did not generate the quality value (e.g., user devices 106, 108).  ).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Bocq et al.(US 2008/0148347 A1) teach: (Abstract) Policy-based management method for remote management of a home device (3), said method comprising: a triggering step wherein the operational state of the home device (3) changes under occurrence of a triggering event belonging to one of the following event categories: a device event, where the event is automatically produced by the home device (3); a scheduled event, where the event is automatically produced by a clock; a user event, where the event is produced by a user; an evaluation step, wherein a home device management (HDM) server (9) evaluates at least one device selection criterion; a policy run cycle, wherein the HDM server (9) runs a policy on the home device (3), said policy being selected among the following policies: an activation policy if the triggering event is of the device type; a management policy if the triggering event is of the scheduled type; a transient policy if the triggering event is of the user type. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656